Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                 Response to arguments
Applicant’s arguments with respect to pending claim(s) have been considered but are moot because the new ground of rejection. Applicant argues that cited references failed to disclose displaying with the content corresponding to the first program channel a previously watched channels list listing multiple previously watched channels and displaying commercial status information for the multiple  previously watched channels.

However, Tang et al disclose a system being able to show the status  of commercials associated with multiple channels as we can see in fig.7 and fig.9. and para.0122; 0119.

And Ren et al disclose a system for providing information associated with one or more channels previously watched by the users as disclosed in 0067-0068; 0037 and 0040. The combination of these references meet the limitations of the claims. Based on this information, this action is made non-final.
                                                           Claims Rejections-35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4; 9-13  are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US.Pub.No.20130346430) in view of Ren(US.Pub.No.20150095932).

Regarding claim 1, Tang et al disclose a method of providing access to channels, the method comprising: displaying content corresponding a first program channel(see fig.1 and fig.6 for providing display of video content to users; display 100 may also include video region 122, 0030; FIG. 6 shows an illustrative display screen 600 displaying a first media asset displayed on display 506 as discussed in some of the embodiments above. Portion 620 of display screen 600 shows the first media asset, NBC Nightly News with Brian Williams, retrieved from a first content source, NBC. Indicator 640 displays the logo of the content source provider, 0102);

  And Tang et al  show in  fig.7 and fig.9 for displaying commercial status for multiple channels and the system further discloses display screen 700 that displays several listings to the user for media assets that have been found to match the genre of the first media asset, NBC Nightly News, and that are provided on content sources that do not contain advertisements at 5 PM. Display screen 700 is displayed after an advertisement has been detected in the first media asset or the user has requested to change the displayed media asset as discussed above with relation to FIG. 6,0109-0110;  ;0122-0123;0119.

But did not explicitly disclose displaying with the content corresponding to the first program channel a previously watched channels list listing multiple previously watched channels and  displaying commercial status information for the multiple  previously watched channels.

However, Ren et al disclose  a system that is capable of providing  information related  to a list of channels previously watched by the users and the system further discloses the set-top box may determine the set of preferred channels based on viewership information, such as information identifying a viewing history of the user, information identifying a set of most viewed channels, or the like,0012; set-top box 230, and display device 240. User device 220 provides a user interface with which a user may select one of several options indicating a set of preferred channels to be used for commercial skipping. The options that may be selected by the user include "User History" (e.g., a set of preferred channels selected based on information identifying one or more channels previously watched by the user, by all users in a household, by all channel subscribers, or the like), "Top Rated" (e.g., a set of preferred channels selected based on information identifying channel ratings provided by the user, by all users in the household, by all channel subscribers, or the like), and "Hot Channels" (e.g., a set of preferred channels selected based on information identifying one or more channels to which a greatest quantity of subscribers are tuned),0067-0068;0037; 0040).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of  Ren to modify Tang by applying list of channels previously watched by the users of Ren to Tang’s list of channels with commercials status for the purpose of resulting displaying with the content corresponding to the first program channel and a previously watched channels list listing multiple previously watched channels and  displaying commercial status information for the multiple  previously watched channels.
 
Regarding claim 2, Tang et al disclose further comprising: determining current commercial status for at least one channel in the previously watched channels list(see fig.9 for determining status of commercial from a previous watched channel NBC, 0122; 0004; 0081; 0091).

Regarding claim 3, Tang et al did not explicitly disclose further comprising: providing separate current commercial status information for each channel in the previously watched channels list.

However, Ren et al disclose further comprising: providing separate current commercial status information for each channel in the previously watched channels list(see fig.8c to fig.8g; 0070-0074).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of  Ren to modify Tang  by displaying  commercial status and providing information related to  previously watched channels  for the purpose of improving viewing experience of the users.

Regarding claim 4, Tang et al did not explicitly disclose further comprising: indicating that an advertisement is ongoing on for a first previously watched channel in the previously watched  channels list by displaying an ongoing advertisement indicator in association with an identifier used to identify the first previously watched channel.

However, Ren et al disclose further comprising: indicating that an advertisement is ongoing on for a first previously watched channel in the previously watched  channels list by displaying an ongoing advertisement indicator in association with an identifier used to identify the first previously watched channel(see fig.8c to fig.8g  for providing commercial status of multiple channels previously watched; user device 220 transmits a message to set-top box 230 indicating that commercial skipping and return is to be configured using hot channels (e.g., most watched channels) as the set of preferred channels. As shown by reference number 810, the message includes information identifying an anchor channel (e.g., "FOX"), the set of preferred channels, and an indication that set-top box 230 is to provide a notification (e.g., via user device 220) when returning from a commercial break. As shown by reference number 815, set-top box 230 receives the message from user device 220, and set-top box 230 configures commercial skipping for FOX,0067-0070).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of Ren to modify Tang  by presenting ongoing status of commercials for the purpose of improving satisfaction of the users.

Regarding claim 9, Tang et al disclose a user device, comprising: an interface for receiving content corresponding to one or more program channels(see fig.1 and fig.6; Portion 620 of display screen 600 shows the first media asset, NBC Nightly News with Brian Williams, retrieved from a first content source, NBC. Indicator 640 displays the logo of the content source provider. Portion 620 may be a full screen display of the first media asset, 0102); and

a processor configured to control the user device to(Control circuitry 304 may be based on any suitable processing circuitry such as processing circuitry 306, 0040):

display content corresponding a first program channel on a display; and display, with the content corresponding to the first program channel (see fig.7 to fig.9 for showing at least one previously watched channel; the user is presented with several media listings of media assets that belong to the same news genre as the first media asset and do not currently contain advertisements in their respective channels,0110;0098; prompt 910 indicates that the NBC channel no longer displays an advertisement. The prompt presents the option to access the first content source, a YES button 912 and the option to remain on the currently displayed media asset, NO button 914. If control circuitry 504 receives selection of the YES button 912 from user input interface 508, control circuitry 504 accesses the first content source NBC channel 4, 0122; 0029; 0101; 0027 ).

  And Tang et al  show in  fig.7 and fig.9 for displaying commercial status for multiple channels and the system further discloses display screen 700 that displays several listings to the user for media assets that have been found to match the genre of the first media asset, NBC Nightly News, and that are provided on content sources that do not contain advertisements at 5 PM. Display screen 700 is displayed after an advertisement has been detected in the first media asset or the user has requested to change the displayed media asset as discussed above with relation to FIG. 6,0109-0110;  ;0122-0123;0119.

 But did not explicitly disclose a previously watched channels list listing multiple previously watched channels and displaying commercial status information for the multiple previously watched channels.

However, Ren et al disclose  a system that is capable of providing  information related  to a list of channels previously watched by the users and the system further discloses the set-top box may determine the set of preferred channels based on viewership information, such as information identifying a viewing history of the user, information identifying a set of most viewed channels, or the like,0012; set-top box 230, and display device 240. User device 220 provides a user interface with which a user may select one of several options indicating a set of preferred channels to be used for commercial skipping. The options that may be selected by the user include "User History" (e.g., a set of preferred channels selected based on information identifying one or more channels previously watched by the user, by all users in a household, by all channel subscribers, or the like), "Top Rated" (e.g., a set of preferred channels selected based on information identifying channel ratings provided by the user, by all users in the household, by all channel subscribers, or the like), and "Hot Channels" (e.g., a set of preferred channels selected based on information identifying one or more channels to which a greatest quantity of subscribers are tuned),0067-0068;0037; 0040).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of  Ren to modify Tang by applying list of channels previously watched by the users of Ren to Tang’s list of channels with commercials status for the purpose of resulting a previously watched channels list listing multiple previously watched channels and displaying commercial status information for the multiple previously watched channels.

Regarding claim 10, Tang et al disclose wherein said display is part of said user device or coupled to said user device (see fig.1 and fig.6).

Regarding claim 11, it is rejected using the same ground of rejection for claim 2.
Regarding claim 12, it is rejected using the same ground of rejection for claim 3.
Regarding claim 13, it is rejected using the same ground of rejection for claim 4.

Claims 5-8; 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US.Pub.No.20130346430) in view of Ren(US.Pub.No.20150095932) and White (US.Pub.No.20020056098).

Regarding claim 5, Tang et al disclose displaying a current channel indicator showing the channel number of the first program channel whose content is being displayed (0096; 0104; 0121; 0123; 0118).

 But did not explicitly disclose wherein the previously watched channels list is presented in a horizontal row below the current channel indicator.

However, White et al disclose wherein the previously watched channels list is presented in a horizontal row below the current channel indicator (see fig.7 and fig.8 for displaying multiple recent watched channels; Favorite or frequently viewed stations can be programmed into the system, and channel numbers corresponding to these stations may be displayed in display field 73 for convenient selection by the user, 0045-0046).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of White to modify Tang and Ren by providing list of recent watched channels in a row of a user interface for the purpose of improving viewing experience.

Regarding claim 6, Tang and Ren et al did not explicitly disclose wherein the previously watched channels list is displayed in a bottom portion of a display screen with the content corresponding to the first program channel being displayed above the previously watched channels list and with the content corresponding to the first program channel occupying the majority of the display screen.

However, White et al disclose wherein the previously watched channels list is displayed in a bottom portion of a display screen with the content corresponding to the first program channel being displayed above the previously watched channels list and with the content corresponding to the first program channel occupying the majority of the display screen(see fig.7 and fig.8 for displaying multiple recent watched channels; favorite or frequently viewed stations can be programmed into the system, and channel numbers corresponding to these stations may be displayed in display field 73 for convenient selection by the user,0045-0046;0044;0051).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of White to modify Tang and Ren by providing list of recent watched channels in a row of a user interface for the purpose of improving viewing experience.

Regarding claim 7, Tang  et al did not explicitly disclose wherein the indicating that an advertisement is ongoing on the first previously watched channel includes displaying a text indication indicating that an advertisement is ongoing on the first previously watched channel; wherein said previously displayed channels list is positioned below a display area in which content corresponding to the first program channel is displayed.

However, Ren et al disclose wherein the indicating that an advertisement is ongoing on the first previously watched channel includes displaying a text indication indicating that an advertisement is ongoing on the first previously watched channel(an indication that set-top box 230 is to provide a notification (e.g., via user device 220) when returning from a commercial break,0068; s shown in FIG. 8G, and by reference number 875, set-top box 230 determines that the commercial break for FOX has ended. As shown by reference number 880, set-top box 230 tunes to FOX, and FOX is provided via display device 240. As shown by reference number 885, based on returning to the anchor channel, set-top box 230 provides a notification to user device 220 (e.g., indicating that "FOX commercial has ended. Returning to channel."),0072).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of  Ren to modify Tang by providing information associated with one or more channels previously watched by the users  for the purpose of improving viewing experiences  accordingly.

And White et al disclose wherein said previously displayed channels list is positioned below a display area in which content corresponding to the first program channel is displayed (see fig.7 with row 73 having a plurality of recent watched channels; provide a television receiver system that displays a number of most recently viewed television channels so that a previously viewed channel can easily be re-selected for viewing, 0004; 0045; 0007).

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of White to modify Tang and Ren by providing list of recent watched channels in a row of a user interface in lower portion of the screen for the purpose of improving viewing experience.

Regarding claim 8, Tang and Ren et al did not explicitly disclose wherein said list of previously watched channels list corresponds to a period of time which is shorter than a period of time over which a channel surfing operation is performed includes a plurality of previously watched channels.

However, White et al disclose a user may casually flip through channels sequentially or purposefully select a particular channel that he wishes to view. In step 906, it is determined whether a particular channel was purposefully selected as opposed to merely being selected for only a short period of time, 0065.

It would have been obvious for any person of ordinary skill in the art at that time the invention was filed to incorporate the teachings of White to modify Tang and Ren by applying the determination of short period of time of White to Tang  resulting in wherein said list of previously watched channels list corresponds to a period of time which is shorter than a period of time over which a channel surfing operation is performed includes a plurality of previously watched channels  for the purpose of monitoring interaction of the users with the system accordingly.

Regarding claim 14, it is rejected using the same ground of rejection for claim 5.
Regarding claim 15, it is rejected using the same ground of rejection for claim 5.
Regarding claim 16, it is rejected using the same ground of rejection for claim 6.
Regarding claim 17, it is rejected using the same ground of rejection for claim 7.
Regarding claim 18, it is rejected using the same ground of rejection for claim 8.
                                                             
                                                                  Conclusions
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN D SAINT CYR whose telephone number is (571)270-3224. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on 5712727527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN D SAINT CYR/Examiner, Art Unit 2425     

/Brian T Pendleton/Supervisory Patent Examiner, Art Unit 2425